Hill, P. J.
(dissenting). Defendant appeals from a judgment of conviction of burglary in the first degree, entered upon his plea of guilty. The notice of appeal further recites that the appeal is also from an order of the Schenectady County Court “ denying defendant’s motion for permission to withdraw his plea of guilty and to enter a plea of not guilty * * * He. pleaded not guilty on April 27, 1944; on May 15th the District Attorney moved the indictment for trial. The defendant, represented by counsel, then pleaded guilty to burglary, first degree, and the District Attorney moved to dismiss the second count charging attempted rape, first degree. The court dismissed the attempted rape count and adjourned the court until May 24th, placing defendant in the custody of the Schenectady county sheriff. On the latter date the matter again was taken up and counsel for the defendant asked that a suspended sentence be pronounced. The District Attorney presented his view of the facts, and the court at some length reviewed defendant’s conduct, and pronounced the lightest sentence that the lav; permitted. On May 31st and after the defendant had begun to serve his sentence, the matter again came before the court and counsel asked that defendant be permitted to withdraw . the plea of guilty and enter one of not guilty. The only order was a statement by the court, “ There is no statutory reason for the court to vacate this judgment, so I must deny the motion.” Counsel for the defendant on this appeal argues that when the court dismissed the count charging attempted rape it thereby “ nullified the count charging first degree burglary ”, and attacked the indictment as defective. There is serious doubt if the Schenectady County Court on May 31st, after sentence and the commencement of the imprisonment had begun, had jurisdiction to permit the withdrawal of the plea of guilty. Until the decision by the Court of Appeals in Matter of Lyons v. Goldstein (290 N. Y. 19) the law was settled, and the court would have had no jurisdiction. “ After judgment on a plea of guilty and the beginning of the term of imprisonment the court was without jurisdiction to permit the defendant to change his plea (Code Crim. Pro., § 337; Penal Law, § 2188; People ex rel. Woodin v. Ottaway, 247 N. Y. 493).” (Matter of Dodd v. Martin, 248 N. Y. 394, 396.) This authority and others have been frequently followed by the courts as late as 1942. (People v. Wright, 263 App. Div. 1020.) Matter of Lyons v. Goldstein (supra), a four to three decision in the Court of Appeals, changed the rule in one particular. The majority opinion, speaking of section 337 of *477the Code of Criminal Procedure says: “ It merely authorizes the court, in its discretion, at any time before judgment upon a plea of guilty, to permit it to be withdrawn for any cause or for no cause at all and a plea of not guilty substituted. It does not purport to exclude jurisdiction of a competent tribunal to correct mistakes in its own judgments, or to investigate and, in a proper case and upon a proper showing, to set them aside at any time if they are based upon trickery, deceit, coercion or fraud and misrepresentation.” It is not argued that defendant was induced to enter his plea through trickery, deceit, coercion or fraud and misrepresentation. Thus it may be forcefully argued that his motion, made after judgment and sentence, is governed by Matter of Dodd v. Martin (supra) and other authorities of even longer standing.
If we assume that the Schenectady County Court had jurisdiction to permit a change of plea, the only ground stated was defendant’s desire. The suEciency of the indictment was not questioned. He may not be heard now for the first time concerning the suEciency of the indictment.
“ An indictment cannot be attacked upon appeal unless some foundation was laid therefor before final judgment was rendered. An accused person may take advantage of a defective indictment by demurring thereto before the trial, by objecting thereto during the, trial, or by a motion in arrest of judgment made after the trial. * * * If a defendant with all these chances open to him omits to question the indictment before the trial, during the trial or after the trial and makes no objection to the form or suEciency thereof until the argument of an appeal from the judgment of conviction, he cannot then be heard upon the subject.” (People v. Wiechers, 179 N. Y. 459, 461-462.) '' The appellant argues that the first count of the indictment, under which the conviction was had, does not state facts suEcient to constitute a crime, and should have been dismissed. He cannot now be heard upon that question, not having demurred or moved upon the trial to dismiss the indictment or in arrest of judgment upon such ground. It cannot be raised for the first time on appeal.” (People v. Graffeo, 172 App. Div. 694, 699, affd. 220 N. Y. 722.) “ The court in which the indictments were found and presented has jurisdiction of this class of offenses, and must in the first instance determine the validity of the indictments.” (People ex rel. Childs v. Knott, 228 N. Y. 608.)
The weight of authority indicates that the Schenectady County Court was without jurisdiction to grant the relief asked by the defendant at the May 31st session* but assuming that it *478did have, no reason was presented for the exercise thereof, and no complaint or criticism of the indictment by demurrer or by motion in arrest of judgment having been made, this court may not now for the first time pass upon the sufficiency of the indictment.
The trial court pronounced the lightest sentence permitted. The rigidity of the Penal Law (§ 407) may not be softened by the courts.
The judgment of conviction should be affirmed.
Heffernan, Brewster and Foster, JJ., concur in Per Curiam opinion; Hill, P. J., dissents in opinion in which Lawrence, J., concurs. .
Judgment of conviction and order of the County Court denying defendant’s motion for permission to withdraw his plea of guilty and to enter a plea of not guilty, reversed.